UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 17, 2016 Plumas Bancorp (Exact name of registrant as specified in its charter) California 000-49883 75-2987096 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 35 S. Lindan Avenue, Quincy, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (530)283-7305 NotApplicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) 2016 Incentive Plan On February 17, 2016, the Board of Directors of Plumas Bancorp (the “Company”) approved the Company’s cash non-equity incentive plan for 2016 (the “2016 NEI”). Eligible employees under the 2016 NEI include all officers of Plumas Bank (the “Bank”) who have reached, at a minimum, the level of Assistant Vice President. Incentives are payable under the 2016 NEI once the Bank has reached 80% of budgeted pretax, pre-bonus income. The maximum total bonus pool available for distribution is $857,000 at 120% of budgeted pretax, pre-bonus income. At budget, the bonus pool would total $595,000. Up to 13% of the pool could be allocated to Mr. Andrew Ryback, the Company’s Chief Executive Officer and President. Executive Vice Presidents each can earn up to 5% of the bonus pool. Under the 2016 NEI, cash incentive payments to the Company’s Chief Executive Officer and President and its Executive Vice Presidents, will be based 60% on pretax, pre-bonus income targets, 20% upon the attainment of personal performance goals, and 20% upon various performance metrics. Goals and metrics for the Company’s Chief Executive Officer and President include targeted increases in loans and deposits, continued improvement in asset quality, the establishment of a companywide wellness program and targeted levels of ROE and ROA compared to a select group of peer institutions. At budget, the maximum amount of incentive payment that can be earned by the Company’s Chief Executive Officer and President is $77,000 and for each Executive Vice President the maximum incentive payable at budget would be $30,000. The Board of Directors may terminate or modify the 2016 NEI at any time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Plumas Bancorp (Registrant) February 18, 2016 By: /s/Richard L. Belstock Name: Richard L. Belstock Title: Chief Financial Officer
